Citation Nr: 0943830	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  04-35 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disability

3.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran requested a Board hearing in a November 2004 
letter.  Thereafter, in August 2008, he notified the RO that 
he did not want any type of Board hearing and requested that 
his case be forwarded to the Board.  The Board considers the 
Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 
20.704(e) (2009).

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1992, the RO denied the claims of entitlement 
to service connection for a right knee disability, left knee 
strain and bilateral hearing loss.  The Veteran did not file 
a notice of disagreement with this decision.

2.  The evidence associated with the claims file subsequent 
to the December 1992 rating decision is material and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a right knee 
disorder.

3.  The evidence associated with the claims file subsequent 
to the December 1992 rating decision is not material and does 
not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
left knee disorder.

4.  The evidence associated with the claims file subsequent 
to the December 1992 rating decision is not material and does 
not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
bilateral hearing loss.

5.  The evidence of record shows that the Veteran's service-
connected PTSD is manifested by moderate deficiencies in some 
areas of social functioning and occupational functioning 
including sleep disturbance with nightmares, intrusive 
thoughts, hypervigilence, paranoia, impaired impulse control, 
irritability and anger; the Veteran was assigned a GAF score 
ranging from 60 to 65.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision that denied entitlement 
to service connection for a right knee condition, left knee 
strain and bilateral hearing loss is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  The evidence received subsequent to the December 1992 
rating decision is new and material, and the claim of 
entitlement to service connection for a right knee disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  The evidence submitted to reopen the claim of entitlement 
to service connection for a left knee disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The evidence submitted to reopen the claim of entitlement 
to service connection for bilateral hearing loss is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  The schedular criteria for a 50 percent disability rating 
have been met for service-connected PTSD for the entire 
period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

Regarding the Veteran's request to reopen the claim of 
entitlement to a right knee disorder, as discussed below, the 
Board is reopening the Veteran's right knee claim and is 
therefore, granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

VCAA notice letters dated in April 2003 and June 2008 
provided the Veteran with the criteria for reopening the 
previously denied claims of entitlement to service connection 
for a left knee disorder and bilateral hearing loss, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  The Veteran 
was informed of what evidence he was required to provide to 
reopen the claim and establish service connection for a left 
knee disorder and bilateral hearing loss.  Specifically, the 
June 2008 letter informed the Veteran that his claim for a 
left knee disorder was denied, because no left knee 
disability was shown in service or found by VA examination 
and his bilateral hearing loss claim was denied as hearing 
loss was not shown during service and the VA examination 
revealed normal hearing.  The letter noted that the evidence 
the Veteran submits should be related to those facts.  The 
June 2008 letter also notified the Veteran of how VA 
determines a disability rating and an effective date if his 
claim is granted.  The Veteran was also informed of his and 
VA's respective duties for obtaining evidence.  

Regarding VA's duty to notify for the Veteran's increased 
rating claim, VCAA letters dated in April 2003 and June 2008 
notified the Veteran that he may submit evidence showing that 
his service-connected PTSD has increased in severity.  The RO 
informed the Veteran of the types of medical or lay evidence 
that he may submit.  Specifically, the Veteran was informed 
that evidence that may show an increase in severity might be 
a statement from his doctor containing physical and clinical 
findings, results from laboratory tests or x-rays and the 
dates of examinations and tests.  He was also informed that 
he could provide lay statements from individuals who are able 
to describe from their own knowledge and personal 
observations in what manner his disability has become worse.  
The letter notified the Veteran that he could provide 
statements from his employer as to job performance, lost time 
or other information regarding how his condition affects his 
ability to work.  The Veteran was informed of his and VA's 
respective duties for obtaining evidence.  The letter also 
notified the Veteran of how VA determines disability ratings 
and effective dates.  The duty to notify the Veteran on how 
to substantiate his increased rating claim was satisfied 
prior to the initial AOJ decision.  

The April 2003 letter was sent to the Veteran prior to the 
January 2004 rating decision.  The VCAA notice with respect 
to the elements addressed in this letter was therefore 
timely.  See Pelegrini, 18 Vet. App. at 120.  The June 2008 
VCAA notice was sent after the initial adjudication of the 
Veteran's claims.  Nevertheless, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of the supplemental statement of the case issued in June 
2008 after the notice was provided and the Veteran waived the 
60-day time limit to provide additional evidence.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  For these reasons, it is not prejudicial 
to the Veteran for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  Accordingly, the Board finds 
that VCAA letters dated in an April 2003 and June 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Accordingly, the Board finds that 
VCAA letters dated in an April 2003 and June 2008 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The claims file contains the Veteran's service 
treatment records, private treatment records, VA examinations 
dated in November 2003 and July 2005 and a September 2005 VA 
opinion.

The Board notes that the VA examiner in November 2003 and 
July 2005 documented in detail the Veteran's PTSD symptoms 
and the effect those symptoms have on his occupational and 
social functioning.  Accordingly, the Board has determined 
that the VA examinations conducted in November 2003 and July 
2003 are adequate for rating purposes.  See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

With respect to the Veteran's claims for bilateral knee 
disabilities, a VA examination conducted in July 2005 with an 
opinion provided in September 2005, the records reflect that 
the examiners conducted a review of the Veteran's claims file 
in addition to obtaining oral history and provided a physical 
examination of the Veteran.  Following the above, the July 
2005 examiner determined that his x-rays were normal and 
there is insufficient clinical evidence at present to warrant 
a diagnosis of any acute or chronic disorder.  As there was 
no evidence of a current disability of the left knee, the 
September 2005 examiner could not provide an opinion on the 
likelihood of any left knee disability being related to 
military service.  Accordingly, the Board concludes that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once 
the VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

With respect to the VA examination dated in July 2005 for the 
Veteran's hearing loss, the examiner obtained a history of 
noise exposure from the Veteran and conducted an audiological 
evaluation and physical examination of the Veteran's ears.  
The examiner determined that the hearing test results 
indicated hearing was within normal limits bilaterally.  
Thus, the Board finds that this examination was adequate for 
rating purposes.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

Additionally, the claims file contains the Veteran's 
statements and lay statements from his girlfriend, daughter 
and three former inmates in support of his claims.  The Board 
has carefully reviewed such statements and it concludes that 
he has not identified further available evidence not already 
of record.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.

II.  New and Material Evidence

An unappealed rating decision in December 1992 denied the 
Veteran's claims of entitlement to service connection for a 
right knee disorder, left knee strain and bilateral hearing 
loss on the basis that none of the claimed disabilities were 
found on examination.  The relevant evidence of record at the 
time of the December 1992 rating decision consisted of 
service treatment records and VA examinations dated in June 
1992.  The Veteran did not file a notice of disagreement for 
those claims within the one-year time limit after the 
December 1992 rating decision.  Therefore, the December 1992 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

Right Knee Disorder

The Veteran filed a request to reopen the claim of 
entitlement to service connection for a right knee disorder 
in December 2002.  Relevant evidence received since the 
December 1992 rating decision includes a VA examination dated 
in July 2005, a VA opinion dated in September 2005 and 
statements by the Veteran.  The July 2005 VA examination is 
considered new in that it shows the Veteran has a current 
right knee disability, which was not of record at the 
December 1992 rating decision.  In addition, the Board finds 
that the evidence is material as it relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  

Accordingly, such evidence is so significant that it must now 
be considered in order to fairly decide the merits of the 
issues on appeal.  Thus, the Veteran's claim of entitlement 
to service connection for a right knee disorder is reopened.  
38 C.F.R. § 3.156(a).



Left Knee Disorder

In December 2002, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a left knee 
disability.  Relevant evidence of record received since the 
December 1992 rating decision includes a July 2005 VA 
examination, a September 2005 VA opinion and statements by 
the Veteran.  

The evidence pertaining to the Veteran's claim for a left 
knee disorder is not considered new, because the evidence is 
redundant and cumulative, as it does not show that the 
Veteran has a current diagnosis of a left knee disorder.  The 
July 2005 examiner noted that the Veteran had a history of a 
left knee strain in service.  She determined that the x-ray 
was normal and there was insufficient clinical evidence at 
present to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof.  The Board notes that the 
September 2005 VA examiner noted that the July 2005 x-ray 
revealed a small calcification of bone distally adjacent to 
the medial collateral of the left femur.  The September 2005 
VA examiner did not interpret these results or indicate 
whether it suggests that the Veteran has a current left knee 
disorder.  However, the July 2005 VA examiner determined that 
the x-ray results were normal.  Thus, the Board finds that 
the evidence of record does not show that the Veteran has a 
current diagnosis of left knee disorder.  

In the absence of proof of a present disability due to 
disease or injury, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, there is no 
new evidence that raises a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, having 
determined that new and material evidence has not been 
submitted, the Veteran's request to reopen the claim for 
service connection for a left knee disorder is not warranted.

Bilateral Hearing Loss 

The Veteran filed a request to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
in December 2002.  Relevant evidence received since the 
December 1992 rating decision includes a July 2005 VA 
examination and statements in support of his claim.  

The Board finds that the evidence is not considered new or 
material, as it is redundant and cumulative of the evidence 
of record at the time of the December 2002 rating decision.  
The evidence does not show that the Veteran has a current 
hearing impairment.  The July 2005 VA audiological 
examination reveals that the veteran's hearing loss does not 
meet the definition of a current hearing loss disability 
under VA law.  See 38 C.F.R. § 3.385.  
 
The Board recognizes that the Veteran asserts that he has 
decreased hearing.  Lay persons can provide an eyewitness 
account of a Veteran's observable symptoms, such as 
difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  However, the Veteran is not competent to report 
that he meets the auditory decibel threshold that is required 
for the Veteran's hearing impairment to be considered a 
disability under VA regulations, because that assessment does 
not involve a simple diagnosis.  Therefore, while the Board 
has considered the Veteran's assertions, it finds that he is 
not competent to state that he meets the auditory decibel 
threshold required for his hearing impairment to be 
considered a disability under VA regulations.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In the 
case of hearing loss, the regulations explicitly state the 
auditory decibel threshold required.  In the absence of 
competent medical evidence of bilateral hearing loss as 
defined under VA regulations, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
the Veteran's bilateral hearing loss does not meet the 
definition of a current hearing loss disability under VA law, 
the Board finds that the new evidence by itself or in 
connection with evidence previously assembled does not raise 
a reasonable possibility of substantiating the Veteran's 
claim and it is not so significant that it must be considered 
in order to decide fairly the merits of the claim. 

Accordingly, having determined that new and material evidence 
has not been submitted, the Veteran's request to reopen the 
service connection claim for bilateral hearing loss is not 
warranted.

III.  Merits of the Claim for Increased Rating

The Veteran filed an increased rating claim for his service-
connected PTSD in December 2002 asserting that his symptoms 
warrant a higher rating.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected PTSD is presently assigned a 
10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 30 
percent is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the Veteran's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A GAF score between 51 and 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score between 61 and 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

The medical evidence of record consists of VA examination 
reports dated in November 2003 and July 2005, private mental 
health records, and private PTSD evaluations dated in 
November 2003 and September 2004.  Furthermore, the Veteran 
provided additional information about his PTSD symptoms in 
written statements and lay statements from his girlfriend, 
daughter and two former fellow inmates.  The Board finds that 
this evidence, the most pertinent of which is summarized 
below, shows that the Veteran's condition as a whole more 
closely approximates the criteria for a rating of 50 percent 
rather than the currently assigned 10 percent disability 
rating.  

A May 2003 private treatment record reveals the Veteran 
reported a history of paranoia, nervousness, rage, 
hypervigilence, difficulty sleeping due to recurring 
nightmares about combat, night sweats and olfactory 
hallucinations.  He stated that the paranoia has worsened in 
the last seven years.  The Veteran indicated that he is 
always suspicious of others and their "ulterior motives."  
In general he does not feel comfortable around others in 
casual or more intimate relationships.  The Veteran reported 
that paranoia has become a way of life for him and he is 
always looking over his shoulder.  He reported that after his 
return from combat he had difficulty maintaining employment 
and relationships, as well as drug addiction and a decreased 
need to maintain personal hygiene.

The Veteran was incarcerated at the time he filed his claim 
for an increased rating for his PTSD in December 2002.  
Nonetheless, he was provided with a VA examination in 
November 2003.  The Veteran reported a history of acting out 
as a teenager.  He was once arrested because he had a weapon 
on him and he used cocaine when he was living in Puerto Rico.  
He joined the military when he was 18 and he reported that he 
did not use drugs in the military and for about two to three 
years after military service.  Because of his life situation 
and his temperament such as an inability to hold down a job, 
he returned to cocaine and heavy alcohol use.  His restless 
personality drove him from job to job.  The Veteran was sent 
to prison for buying and selling marijuana.  

The examiner noted that the Veteran appeared to be clean with 
good hygiene and dressed in a prisoner's uniform.  The 
examiner observed that the Veteran was a very excitable and 
very dense fellow, who easily raised his voice, but he was 
disciplining himself and he was careful about what he said.  
He talked rather fast.  The Veteran was easily excitable and 
he admitted that it took all of his self-discipline to avoid 
trouble, as not to aggravate his stay in prison.  The 
examiner determined that the Veteran's intelligence level was 
average and he showed mixed judgment.  The examiner 
determined that the Veteran's PTSD was not really serious and 
aggravated.  He noted that in general people on drugs like 
cocaine are not reliable informants and he had the impression 
that the Veteran was pushing for a more serious PTSD rating.  
He gave the Veteran the benefit of the doubt because two 
prior examiners gave him a diagnosis of PTSD and he joined 
them to a mild degree.  However, the examiner did not see the 
Veteran's PTSD as a serious condition and he diagnosed the 
Veteran with mild PTSD.  

A private PTSD evaluation was conducted in September 2004.  
The Veteran reported both occupational and social impairment 
during the interview and he identified changes that began 
after he returned from combat.  He noted marked decrease in 
work efficiency with periods of being unable to perform 
occupational tasks.  His longest period of employment was 
with the United Parcel Services in 1992 for two years.  The 
Veteran reported that he was able to maintain employment for 
that long because he worked alone performing simple, 
repetitive tasks, such as moving boxes.  He received a degree 
in engineering electronics and although his employers were 
pleased with his ability and work when he was there, they 
complained about him not being reliable. The Veteran reported 
that he would leave work when he had panic attacks, which 
tended to occur when he had problems remembering simple 
instructions or how to work on the equipment.  He also 
reported problems with focusing especially when he was 
working on the technical aspects of his position.  He quit 
his jobs because he could not handle dealing with people.  
The Veteran stated that he had difficulty interacting with 
people for prolonged periods and preferred to be alone.  He 
attributed this to his paranoia and suspiciousness with 
others and difficulty controlling his temper.  He would get 
"snappy" and want to be violent towards someone.  The 
Veteran described these symptoms as unpredictable and 
uncontrollable.  He stated that his anxiety and anger 
interfered with his judgment at least 60 to 70 percent of the 
time.  He also indicated that depression, poor motivation and 
lack of sleep due to combat related nightmares, which 
occurred two to three times a week, reduced his work 
performance.  He also had decreased motivation.  The Veteran 
indicated that he experienced depression and moodiness four 
to five times a week and anger or irritability eight to ten 
times per week.  He copes with his anxiety by exercising 
three to four times a day.  

The Veteran reported difficulty in establishing and 
maintaining relationships.  His longest relationship lasted 
two year, but it was "total chaos."  His ex-girlfriend 
described him as irritable and mean.  He also had a hard time 
trusting her.  The Veteran lived with his brother for one 
month and he had problems trusting him.  He stated that he 
was paranoid and argued with his brother all of the time.  He 
thought his brother was trying to rob him and he felt like 
things were missing from his room.  He also attempted to live 
with his mother and stepfather, but he could not trust either 
of them.  He stated that he trusted his father, but after he 
died, he stopped communicating with his family altogether due 
to paranoia and suspiciousness of them.  

When the Veteran was released from prison, he was provided 
with another VA examination.  At that time, the Veteran lived 
in a halfway house.  He was on work release and he worked in 
car lot detailing cars.  He had no social life apart from 
some contact with a girlfriend when not at the car lot or the 
halfway house.  The Veteran reported being close to both 
parents and his stepfather; however, they are all deceased.  
The examiner asked why he had described his own father in 
negative terms to the mental health professional he saw in 
prison and he reported that he "told her what she wanted to 
hear."  The Veteran was not taking any medication for his 
PTSD.  He showed some interest in receiving treatment from VA 
once he was out of the halfway house.  The Veteran reported 
having nightmares three to four times a week about his 
traumatic experiences in Panama.  He also noted that he would 
sometimes wake up in a sweat.  He reported irritability, but 
could not indicate what would prompt this.  The Veteran noted 
that he was able to contain "acting out."  His main 
complaint was of considerable distrust of others and having 
to look constantly over his shoulder, which inhibited his 
desire to go to the movies or other public venues.  The 
Veteran reported that he was not married, but he has a 
girlfriend and a daughter from a previous relationship.  He 
indicated that the mother of his daughter triggers hostility 
in him, which he displaces unfairly by his estimate on his 
girlfriend.  He denied any substance abuse since his 
incarceration for conspiracy of trafficking marijuana, which 
he denied.  The Veteran reported impaired sleep and 
subjective depression over his incarceration.  He gave no 
report of helplessness, hopelessness or worry.  He noted that 
he had some thoughts of suicide in the past.  

The examiner provided the opinion that the Veteran's behavior 
during the examination was considered normal.  He was fully 
alert and oriented with some anxiousness with clear thinking 
and normal thought process and unimpaired memory.  There was 
no indication of atypical thought to include perceptual 
distortions or delusions.  He reported in the remote past 
hearing aerobic voices outside of his head behind him when 
they were not actually there, but he seemed unperturbed by 
the recitation.  Eye contact was consistently indirect.  His 
affect was restricted with mood, if not euthymic, at least 
not one indicative of undue distress.  Hostility seemed below 
the surface.  The Veteran denied current lethality and his 
hygiene was impeccable.  There was no indication of recent or 
remote memory impairment.  The Veteran did not report 
hypervigilence other than his general distrust of people, 
which apparently is reported to be longstanding.  The 
examiner noted that he also reported irritability without 
necessarily attributing it to service.  He provided the 
opinion that the Veteran appeared to meet the criteria for 
posttraumatic stress disorder based on his report with 
respect to nightmares and his reaction to events in Iraq at 
present, which triggers resentment.  The examiner asserted 
that the Veteran's PTSD seemed to be unchanged with respect 
to its severity and he is exhibiting ongoing mild symptoms 
mediated by more severe Axis II features.  The examiner 
diagnosed the Veteran with PTSD and a personality disorder, 
not otherwise specified with antisocial and paranoid 
features. 

A December 2002 letter submitted by the Veteran described 
some of his PTSD symptoms.  He noted that while he was on 
active duty in the military he started having nightmares.  He 
also had a lot of stress and anxiety.  The Veteran noted that 
he was diagnosed with PTSD in service as a consequence of his 
combat experiences.  Since military service, he has had 
nightmares where he can hear kids screaming inside cars 
engulfed in flames and sometimes he can smell the burning 
flesh during those nightmares.  He usually wakes up sweating 
and in a panic.  The Veteran also reported that he became 
hypervigilent, which makes him angry and unable to keep 
relationships for a long time.  He noted that he never hears 
voices when he is awake.  The Veteran asserted that prior to 
service he was a happy person, living a normal life with many 
friends. 

The Veteran's current girlfriend and his daughter submitted 
written lay statements in July 2008 describing their 
observations of how his symptoms have affected his life.  
They both noted that the Veteran has nightmares and wakes up 
in the middle of the night.  His girlfriend noted that on 
numerous occasions she has woken up to him whimpering and 
crying out for help in his sleep.  She reported that upon 
awakening, the Veteran can be a little violent with no idea 
where he is and it takes a few minutes for him to reorient 
himself.  She said the Veteran self medicates by working 
sixteen-hour days, then coming home, and drinking until he 
passes out.  His girlfriend stated that he is so inebriated 
that it sometimes helps him sleep.  His daughter also noted 
that it is hard for her to watch her father wake up in the 
middle of the night with cold sweats and not knowing where he 
is.  She believes that he is scared to fall asleep due to his 
nightmares.  She has noticed that he works over twelve hours 
a day and then comes home and drinks alcohol just so he can 
sleep.  

A letter submitted in October 2004 from a man who was in 
prison with the Veteran stated that he had known the Veteran 
for eighteen months.  He met the Veteran in the 
Communications Department of the Federal Corrections 
Institution.  He noted that the Veteran is a good guy, but he 
gets irritated real quick and he is paranoid.  The Veteran 
has mood swings and he tends to be violent.  One of the main 
problems that he has had with the Veteran is his short memory 
and lack of concentration and attention with work.  A 
November 2004 statement from another prisoner who attended a 
stress management program in prison with the Veteran noted 
that the Veteran was very outspoken and at times, irrational 
and angry with a pathological hate for Middle Eastern men.  
In post-session conversations, he could become excessively 
strident and incautious on the subject of the Gulf War and 
the current war.  He thought the Veteran was insane for his 
outspoken statements, particularly concerning Muslims, as it 
is very easy to be assaulted or killed in prison over such 
things.  He was uncertain that the counseling sessions helped 
the Veteran.  A November 2004 statement from another prisoner 
that knew the Veteran also noted that although the Veteran 
appeared to be a man of education, he was in the habit of 
needing to be uplifted when he was depressed, unclean or 
unshaven.  He reported that the Veteran contained a rage on 
any military action in the Middle East.

In sum, the evidence of record shows that the Veteran has 
sleep impairment with nightmares of his trauma in service at 
least three to four times a week, intrusive thoughts, erratic 
behavior, moderate social impairment and some occupational 
impairment.  In addition, the Veteran demonstrated at the 
most recent VA examination a restricted range of affect, 
irritability, hostility and social isolation.  The Veteran 
also has symptoms of hypervigilence and paranoia.  The Board 
recognizes that the some mental health specialists attribute 
the Veteran's paranoia and hypervigilence to his PTSD, while 
others attribute it to a personality disorder.  As it is 
unclear whether the Veteran's PTSD is manifested by paranoia 
and hypervigilence, the Board will give the Veteran the 
benefit of the doubt and attribute the Veteran's paranoia and 
hypervigilence to his PTSD.  Based on the foregoing, the 
Board finds that the evidence of record shows that the 
manifestations of the Veteran's PTSD has a moderate affect on 
his occupational and social functioning and more closely 
approximate a 50 percent disability rating.  

The Veteran's mental health examiners and clinicians have 
assigned the Veteran GAF scores for PTSD ranging from 60 to 
65 from November 2003 to July 2005.  A GAF score from 51 to 
60 indicates that the Veteran has moderate symptoms and 
moderate difficulty in social and occupational functioning.  
A GAF score from 61 to 70 indicates some mild symptoms or 
some difficulty in social or occupational functioning.  The 
Board recognizes that while a GAF score may be indicative of 
a certain level of occupational impairment, it is only one 
factor in determining the Veteran's degree of disability.  
See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  In this 
case, the Veteran's overall disability picture indicates that 
the Veteran's disability picture more closely approximates a 
50 percent rating.  

The Board has considered whether staged ratings are 
appropriate.  The Board considered the most severe 
manifestations of the Veteran's PTSD, and a staged rating 
would not provide any benefit to the Veteran.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, staged 
ratings are not appropriate and the Veteran should be awarded 
a 50 percent disability rating for the entire appeals period.

In finding that a 50 percent rating is warranted, the Board 
declines to grant a 70 percent rating.  The competent medical 
evidence is negative for evidence of characteristics such as 
suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene.  
Overall, the criteria for a 70 percent rating have not been 
met or approximated. 

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected PTSD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's PTSD with the established criteria found in the 
rating schedule for a mental disorder shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Board notes that prior to being 
incarcerated, he had problems with staying employed.  
However, there is no evidence in the record, including 
statements by the Veteran, that his PTSD has caused marked 
interference with his employment during the appeal period.  
Furthermore, the medical record does not show that the 
Veteran's PTSD has necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a right knee 
disorder is reopened and the appeal is granted to that extent 
only.

2.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a left knee disorder is denied.

3.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss is denied.

4. Entitlement to an initial rating of 50 percent for 
service-connected PTSD for the entire appeal period is 
granted.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the remaining issue on appeal.  

The Veteran was provided with a VA examination in July 2005 
and a VA nexus opinion in September 2005.  The September 2005 
VA examiner provided the opinion that Veteran's right knee 
effusion is less likely as not caused by or the result of any 
condition of his right or knee pain during service.  Her 
rationale was based in part on the fact that there were no 
notes in his service medical records regarding any chronic 
condition of his right knee and a February 1989 service 
treatment record was the only time where he had documentation 
of knee problems                         or knee injuries.  
However, the Board observes that the Veteran complained of 
right knee pain with a constant clicking sound at his 
separation examination in January 1992.  The physician 
provided a diagnosis of retropatellar pain syndrome.  It 
appears that the examiner may have overlooked this evidence 
in forming her opinion, as she did not discuss the diagnosis 
of retropatellar pain syndrome in her rationale.  
Accordingly, the Board finds that the VA examination in July 
2005 and the VA opinion in September 2005 are inadequate for 
rating purposes.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination to determine the 
identity and etiology of any right knee 
disorder that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
right knee disorder found on 
examination is at least as likely than 
not (i.e., a fifty percent or greater 
probability) etiologically related to 
active military service to include the 
diagnosis of retropatellar pain 
syndrome and any symptomatology shown 
in service.  The examiner should 
provide a complete rationale for all 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a right knee disorder, 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


